Opinion
Per Curiam,
Claimant in this unemployment compensation case has appealed from the decision of the Board of Review disqualifying him from receiving benefits under the provisions of section 402 (b) of the Unemployment Compensation Law, 43 PS §802 (b). Claimant was last employed by the Universal Atlas Cement Company. On April 26, 1957, he telephoned the supervisor of industrial relations of that company and stated that he *158had resigned. Claimant did not thereafter report for •work. He admittedly terminated his employment of his own accord. He testified: “Q. Then the reason you terminated your employment, according to what you testified, you were of the opinion you were going to be discharged and would lose your $35 a week? A. Yes, sir. Q. Were you told you would lose your $35 a week by the bureau representative? A. I know if you are discharged you are unable to collect unless it is for necessitous reasons. Q. Then your assumption was your own and not from any official information? A. I believe, we all believe . . . Q. Was it your own or official information? A. My own.”
Claimant was not laid cf. or dismissed. He could have continued his employment.
The board properly concluded that the claimant had failed to show any meritorious or compelling reason for the voluntary termination of his employment. See Kaminski Unemployment Compensation Case, 174 Pa. Superior Ct. 242, 101 A. 2d 132.
Decision is affirmed.